Citation Nr: 0008008	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97 322 67A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a disorder of the 
cervical spine based on a reported administration of an anti-
tetanus injection at a VA medical facility in March 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1954.  This appeal arises from a March 1997 rating decision, 
in which the RO denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a disorder of the 
cervical spine based on a reported administration of an anti-
tetanus injection at a VA medical facility in March 1996.  


REMAND

A report of a VA neurology consult, dated in March 1996 
(approximately three weeks after the reported anti-tetanus 
injection), and a report of a VA examination of the veteran 
in December 1996, are among several VA medical records in the 
claims folder which refer to the veteran receiving an anti-
tetanus injection.  However, the claims folder does not 
include a copy of the record of the injection to which the 
veteran has referred.  As this record is needed to confirm a 
critical element of the claim, it must be obtained and 
associated with the claims folder.  

Additionally, the claims folder contains records of VA 
medical treatment of the veteran which purport to attribute 
cervical spine stenosis to an anti-tetanus injection, but the 
records do not specifically conclude that such is the case.  
In this regard, a VA medical note, dating from November 1997, 
contains an examiner's impression of a question of post-
immunization transverse myelitis.  A November 1997 VA 
hospital discharge summary reported an admitting impression 
of post-immunization myelitis, cervical spine stenosis, 
exhaustion and fatigability with balance problems, and 
dysesthesias and paresthesias.  However, the final diagnoses 
included transverse myelitis with weakness, generalized body 
malaise, paresthesias and dysesthesias, and cervical 
myelopathy; with no reference to a relationship of the 
foregoing disorders to the anti-tetanus injection.  
Ultimately, the claims folder was referred to a VA 
neurologist for an opinion as the etiology of the disorder of 
the veteran's cervical spine.  The neurologist reviewed the 
claims folder, but reported that he was unable to offer an 
opinion as to a relationship between the veteran's disorder 
of the cervical spine and the anti-tetanus injection.  The 
one sentence medical opinion is dated April 10, 1999.  

The Board of Veterans' Appeals (Board) further notes that the 
veteran was hospitalized in May 1996 for a C3-C7 
decompressive laminectomy.  Although reports of VA magnetic 
resonance imaging (MRI) and x-ray studies of the veteran's 
cervical spine, dating from May 1996 (and prior to the May 
1996 laminectomy), include examiners' impressions of severe 
degenerative changes and spinal stenosis at the C3-C4 and C6-
C7 levels, the December 1996 VA examination report appears to 
suggest that the anti-tetanus injection may have precipitated 
the surgery on the veteran's cervical spine.  

Given all of the foregoing, the evidence currently of record 
does not contain a medical opinion as to a relationship 
between the veteran's disorder of the cervical spine and an 
anti-tetanus injection in March 1996.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
only independent medical evidence may be used to support 
findings.  If the medical evidence of record is insufficient, 
the Board is always free to supplement the record by seeking 
an advisory opinion or ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

At present, the Board is unable to conclude, pursuant to 
Court precedent, that the claim at issue in this appeal is 
well-grounded.  See Morton v. West, 12 Vet. App. 477 (1999).  
However, given the holding of the Court in Robinette v. 
Brown, 8 Vet. App. 69 (1995), and the unusual circumstances 
of this case described above, the Board is of the opinion 
that the reported anti-tetanus injection at a VA medical 
facility in March 1996 must be verified, and the complete, 
original, VA hospital clinical records and complete, original 
VA outpatient clinical records must be obtained in order to 
fairly adjudicate this claim.  This means that every volume 
or multiple volumes of complete, original VA inpatient and 
outpatient clinical records must be associated with the 
claims folder.  Copies of medical records will not suffice in 
this particular case.  

Under the circumstances, the claim is REMANDED to the RO for 
the following:

1.  The RO should verify the report of an 
anti-tetanus injection administered to 
the veteran at a VA medical facility in 
March 1996 and/or thereafter, but prior 
to a C3-C7 decompressive laminectomy in 
May 1996.  The complete, original report 
of the anti-tetanus injection of the 
veteran at a VA medical facility must be 
associated with the claims folder.  

2.  If it is demonstrated that the 
veteran did not receive an anti-tetanus 
injection at a VA medical facility in 
March 1996 and/or thereafter, but prior 
to a C3-C7 decompressive laminectomy in 
May 1996, the RO may conclude that the 
claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 
for a disorder of the cervical spine 
based on a reported administration of an 
anti-tetanus injection at a VA medical 
facility in March 1996 is not well-
grounded.  If it is concluded that the 
claim is not well-grounded, the RO may 
return to the claims folder to the Board 
for appropriate appellate consideration, 
if otherwise in order.  

3.  If it is demonstrated that the 
veteran received an anti-tetanus 
injection at a VA medical facility in 
March 1996 and/or thereafter, but before 
a C3-C7 decompressive laminectomy in May 
1996, the claims folder and all volumes 
of complete, original VA inpatient and 
outpatient clinical records of treatment 
of the veteran should be referred to a VA 
neurologist, other than the VA examiner 
who conducted the evaluation of the 
etiology of the veteran's cervical spine 
disorder in April 1999.  The neurologist 
must undertake a comprehensive review of 
the entire claims folder, the associated 
VA medical records folders, and also 
including a copy of this remand, prior to 
an examination of the veteran, and should 
indicate in the report of the examination 
that a review of the claims folder was 
accomplished.  All clinical findings 
should be reported in detail.  The 
examiner should thereafter render a 
medical opinion as to whether the veteran 
has any demonstrable residuals of an 
anti-tetanus injection in March 1996, and 
if so, the examiner should describe the 
nature and extent of the residuals in 
detail.  In the event demonstrable 
residuals of an anti-tetanus injection 
are shown, the examiner should describe 
in detail whether the residuals consist 
of, or otherwise caused the veteran to 
have to undergo a C3-C7 decompressive 
laminectomy in May 1996.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  

5.  Thereafter, the RO should 
readjudicate the claim for compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a disorder of the 
cervical spine based on a reported 
administration of an anti-tetanus 
injection at a VA medical facility in 
March 1996.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


